                     IN THE UNITED STATE DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
       vs.                                )      Case No. 3:15-cr-30157-SMY
                                          )
JESSIE S. URIAS,                          )
                                          )
       Defendant.                         )

                                         ORDER

       This matter comes before the Court on Defendant Jessie S. Urias’ Motion for Early

Termination of Probation (Doc. 624).     The United States Probation Office concurs with

Defendant’s request and the Government has no objection. The Court having been fully advised

in the premises, hereby GRANTS Defendant’s Motion. Accordingly, Defendant Jessie S. Urias’

term of Probation is TERMINATED and DISCHARGED effective February 6, 2020.

       IT IS SO ORDERED.

       DATE: February 6, 2020


                                                 STACI M. YANDLE
                                                 United States District Judge
